Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 17-30 have been examined in this application.  This communication is a Final Rejection in response to the "Amendment" and Remarks" filed on 06/07/22 and 06/17/22.  
Specification
The amendment to the specification filed 06/07/22 is objected to under 35 U.S.C. 132 and 37 CFR 1.121 as introducing new matter. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the amended subject matter at the time the application was filed. See In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there is no support in the original disclosure for the head of the flow control insert including structure outside of a plurality of dispensing slits that define petals, and vertical axial pressure is applied to the head by the dispensing closure when the flow control insert is directly inserted into the dispensing closure.
To overcome this objection, applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended subject matter.
Drawings
The replacement drawing filed on 06/17/22 is unacceptable because replacement Figure 13 contains new matter and therefore the drawing is not entered.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: 
the head of the flow control insert including structure outside of a plurality of dispensing slits that define petals.
The drawings filed 06/11/21 are objected to:
under 37 CFR 1.84(b) because they include photographs. The Office will accept photographs only if they are the only practicable medium for illustrating the claimed invention. The examiner has determined that photographs are not the only practicable medium for illustrating the claimed invention and therefore the photographs are not accepted.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
For the purpose of applying prior art the following broadest reasonable interpretation(s) applied. The disclosure does not set forth uncommon, special, or otherwise explicit definitions for the claim term(s) below. These broadest reasonable interpretations do not appear inconsistent with Applicant’s disclosure.

Broadest Reasonable Interpretations
In regards to claims 17 and 22, 
the term axial is interpreted as situated around, in the direction of, on , or along an axis as provided in the definition obtained on 02/17/22 from Merriam-Webster Online dictionary (previously attached). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Further, as per claim 1, the term “vertical” is not an absolute terms. Rather, the directional term requires a relative basis for definite orientation. There is no such basis established in the originally filed claims between "vertical" and a fixed (i.e. absolute) origin such that would preclude interpretation by one of ordinary skill in the art of the term “vertical” as corresponding to any direction. Applicants are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. See MPEP § 2173.05(b).
Claims 18-30 depend from claim 17 and thus inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Further, as per claim 22, “insert engagement means” is interpreted to cover the limitations of claim 23 and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,914,570 to Rideg.
As per claim 17, Rideg discloses a flow control insert (5) for a dispensing closure, the flow control insert consists of a single piece molding (Col. 5, Ln. 26-30; Col. 12, Ln. 19-32) having an axis (Fig. 2a-2c), the flow control insert including a head (12) which has a plurality of dispensing slits (14) that define petals (15), in an as-molded condition the petals are formed in an open position (“during its production the valve insert is confined […] by the support element” Col. 5, ln. 24-26; “the support element surrounds and protects the valve insert from the very beginning of its production” Col. 14, Ln. 18-19; “the slits are opened when the valve insert is surrounded by the support element” Col. 6, Ln. 34-35), in which the petals are closed upon assembly of the flow control insert directly into a dispensing closure (Col. 6, ln. 36-40), wherein geometry of the flow control insert in the as-molded condition is selected so that when the flow control insert is directly inserted into the dispensing closure, axial pressure is applied to the head by the dispensing closure, and the petals close to provide a seal (Col. 5, Ln. 46-57; Fig. 5a-7b).
Rideg does not explicitly disclose the axial pressure being a “vertical axial pressure” – i.e. a pressure applied along in a vertical direction along an axis. However, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(II). In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01(I). Rideg discloses the claimed structure and is capable of being used as claimed such that the axial pressure is applied in a “vertical” direction – e.g. in the direction of gravity and therefore vertical with respect to a ground surface running perpendicular to the direction of gravity.
As per claim 18, Rideg further discloses the flow control insert is molded in polyethylene or polypropelene (Col. 7, Ln. 55-57 & 66).
As per claim 19, Rideg further discloses the flow control insert including a sidewall (10).
As per claims 20 and 29, Rideg further discloses the flow control insert has a central hole (Fig. 2a-2c).
As per claim 21, Rideg further discloses in the as-molded condition the flow control insert has three petals (Col. 6, ln. 10-15; Col. 10, Ln. 61-64).
As per claim 22, Rideg discloses:
a flow control insert (5) in combination with a dispensing closure (30) having a housing (36) with housing engagement means (28) adapted to receive the flow control insert (Fig. 7a-7b), the flow control insert consists of a single piece molding (Col. 5, Ln. 26-30; Col. 12, Ln. 19-32) having an axis (Fig. 2a-2c), the flow control insert having standardized insert engagement means (20) adapted to engage the housing engagement means and thereby to be received directly into the dispensing closure housing in use (Fig. 7a-7b), the flow control insert has a head (12) having a plurality of dispensing slits (14) that define petals (15), in an as-molded condition the petals are formed in an open position (“during its production the valve insert is confined […] by the support element” Col. 5, ln. 24-26; “the support element surrounds and protects the valve insert from the very beginning of its production” Col. 14, Ln. 18-19; “the slits are opened when the valve insert is surrounded by the support element” Col. 6, Ln. 34-35), in which the petals are at least partially closed upon assembly into the dispensing closure by axial pressure applied to the head by the dispensing closure (Col. 5, Ln. 46-57; Fig. 5a-7b). 
As per claim 23, Rideg further discloses the insert engagement means includes a bead (20) projecting radially outward from an exterior wall (Fig. 4a-4b) for fitting the flow control insert into the dispensing closure (Col. 8, Ln. 17-23; Fig. 6a-6c). Rideg doesn’t explicitly disclose the aforementioned fitting being “snap”, however, However, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(II). In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01(I). Rideg discloses the claimed structure and is capable of “snap” as claimed.
As per claim 24, Rideg further discloses a seal achieved between an insert sealing bead (20) and a corresponding projection on a surface of an inner radial wall of the dispensing closure (Col. 7, Ln. 38-41; Fig. 6a-6c). Rideg does not explicitly disclose the seal being “snap-fit”, however, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(II). In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01(I). Rideg discloses the claimed structure and is capable of “snap-fit” as claimed.
As per claim 25, Ridge further discloses a surface (28) of an inner radial wall of the dispensing closure is formed so as to help retain the flow control insert in place (Fig. 6a-6c).
As per claim 26, Rideg further discloses an inner radial wall of the dispensing closure has a reduced diameter at a lower end such that the flow control insert has to be forced past this reduced diameter before reaching a section of the dispensing closure which has a slightly greater diameter, and wherein the diameter of the section of the dispensing closure, which is slightly reduced in diameter, is less than the maximum diameter of the flow control insert as measured in the plane of an annular sealing bead (Fig. 6b-6c).
As per claim 27, Rideg further discloses the flow control insert is molded in polyethylene or polypropelene (Col. 7, Ln. 55-57 & 66).
As per claim 28, Rideg further discloses the flow control insert including a sidewall (10).
As per claim 30, Rideg further discloses in the as-molded condition the flow control insert has three petals (Col. 6, ln. 10-15; Col. 10, Ln. 61-64).
Response to Arguments
In regards to the claim rejections under 35 USC § 112 issued in the non-final action dated 03/07/22, the amendment filed 06/07/22 appropriately addresses all and they are withdrawn. The claim rejections under 35 USC § 112 issued in this office action are necessitated by the amendment filed 06/07/22.
In regards to the objections to the specification issued in the non-final action dated 03/07/22, the amendment filed 06/07/22 appropriately addresses all and they are withdrawn. The objections to the specification issued in this office action are necessitated by the amendment filed 06/07/22.
In regards to the objections to the drawings issued in the non-final action dated 03/07/22, the amended claims filed 06/17/22 addresses all except for that maintained in this office action. The amended drawings filed 06/17/22 contains new matter and are not entered. 
In regards the claim rejections under prior art, the arguments filed 06/07/22 have been fully considered by are not found persuasive. Applicant requests withdrawal of the claim rejections by providing the following arguments:
The flaps of Rideg close when the flaps are pushed inwardly due to radial pressure, rather than vertical axial pressure as required by claim 17.
Rideg does not teach: insertion of the closure element into the dispensing closure causes flaps to close, as required by claim 17.
In response to argument (A), and as set forth previously, the term axial is interpreted as situated around, in the direction of, on, or along an axis. And, term “vertical axial pressure” is therefore interpreted as pressure applied along an axis in a vertical direction – where the term “vertical” is a directional term requires a relative basis for definite orientation where there is no such basis established in the originally filed claims between "vertical" and a fixed (i.e. absolute) origin such that would preclude interpretation by one of ordinary skill in the art of the term “vertical” as corresponding to any direction. Rideg discloses pressure applied to the head of the insert at the time when the insert is inserted into a closure, where that pressure necessarily falls along at least one axis – i.e. is “axial”—and, one of ordinary skill would be capable of assembling the control insert in the dispensing closure such that the pressure being applied to the insert is vertical, e.g. with respect to a ground surface running perpendicular to the direction of gravity.
In response to argument (B), in determining the relative weight to accord to rebuttal evidence, considerations such as whether a nexus exists between the claimed invention and the proffered evidence, and whether the evidence is commensurate in scope with the claimed invention, are appropriate. The mere presence of some credible rebuttal evidence does not dictate that an obviousness rejection must always be withdrawn. See MPEP § 2145. Applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., insertion of the closure element into the dispensing closure causes flaps to close) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period with expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(A) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        08/15/2022